Fourth Court of Appeals
                                            San Antonio, Texas
                                                    March 30, 2021

                                                No. 04-21-00092-CR

                                              Gasper MENDIOLA Jr.,
                                                     Appellant

                                                             v.

                                               The STATE of Texas,
                                                     Appellee

                       From the 144th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2020CR2147
                              Honorable Michael E. Mery, Judge Presiding


                                                    ORDER

       The trial court imposed sentence in the underlying cause on January 19, 2021. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed on February
18, 2021. See TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of
appeal was due on March 5, 2021. See id. R. 26.3. Appellant filed a notice of appeal on March
15, 2021. He did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed, and no motion for extension of time was
filed. It is therefore ORDERED that appellant show cause in writing within two weeks from the
date of this order why this appeal should not be dismissed for lack of jurisdiction. See id.; see
also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time
appeal from final felony conviction may be sought by filing a writ of habeas corpus pursuant to
article 11.07 of the Texas Code of Criminal Procedure). 1

1
  We also note the trial court’s certification in this appeal states: “[T]his criminal case . . . is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
                                                              _________________________________
                                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2021.



                                                              ___________________________________
                                                              MICHAEL A. CRUZ, Clerk of Court




25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).